Citation Nr: 1235320	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), to include migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to September 1991.  

This matter is on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran was scheduled to testify before a Veterans Law Judge in August 2011.  However, in a February 2012 letter by her representative, she elected to withdraw her request for a hearing.  Nevertheless, VA's duty to provide her with the opportunity to testify has been met.  See 38 C.F.R. § 20.700 (2011).  

Although the issue on appeal is entitlement to an increased rating for residuals of a TBI, to include migraine headaches, the Board notes that the Veteran has been subsequently diagnosed with amyotrophic lateral sclerosis (ALS).  In a December 2008 decision, she was presumptively granted service connection for this disorder, as well as for a number of secondary disorders, and has had a 100 percent schedular disability rating since September 23, 2008.  See 38 C.F.R. § 3.318 (2011) (a veteran diagnosed with ALS at any time after discharge from active duty will be service connected for this disease).  


FINDING OF FACT

The Veteran's TBI has been characterized by symptoms such as mild headaches; neurological disorders that are related to a TBI, multi-infarct dementia or prostrating attacks occurring on an average once a month over the last several months have not been shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a TBI, to include migraine headaches, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes (DC) 8045, 8100, 9304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Specifically, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  This letter also informed her of the information and evidence she needed to substantiate her claim for an increased rating as this is the premise of the claim, as well as the type of evidence necessary to establish an effective date for the disability on appeal.  Therefore, VA's duty to provide notice to the Veteran has been met.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted a statement from a private physician as well as statements from her employer.  Moreover, the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA examinations with respect to the issue on appeal were obtained in July 2006, September 2007 and April 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's condition.  They consider all of the pertinent evidence of record, to include the VA treatment records, to include her own statements, and provide a complete rationale for any conclusions made, relying on and citing to the records reviewed.  

Recognition is also given to the fact that the Veteran was last physically examined over two years ago. However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the most recent VA examination, and she has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to October 23, 2008, traumatic head injuries were rated based substantially on the presence of purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis and similar disorders, according to the applicable diagnostic codes specifically addressing such disabilities.   Purely subjective complaints such as headache, dizziness, insomnia and other such disorders that are recognized as residuals of brain trauma, on the other hand, shall be rated at 10 percent and no more under DC 9304.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, DC 8045 (2008).

However, during the pendency of this appeal, the regulating regarding evaluating residuals of a TBI were amended, effective October 23, 2008. See 73 Fed. Reg. 54,693 (Sept. 23, 2008). Under these amended regulations, residuals of a TBI are to be evaluated under three main areas of dysfunction: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Regardless, the text of the amended regulation makes clear that the new criteria are applicable to "all applications for benefits received by VA on or after October 23, 2008. The old criteria will apply to applications received by VA before that date." 73 Fed. Reg. 54,693, 54,693 (Sept. 23, 2008) (emphasis added); see also Schroeder v. Shinseki, 2011 WL 1534527, *2, n. 1 (April 25, 2011) (approving the Board's determination that the amended regulation does not apply to claims prior to October 23, 2008); but see VBA Fast Letter 8-36 (October 24, 2008).  In this case, the Veteran submitted her claim in March 2006, and prior to the amendment of the regulation.  As such, this claim is considered under the pre-amended regulations only.

The Veteran has been service-connected for residuals of a frontal lobe contusion since a rating decision in October 1991.  At that time, this disorder was rated as noncompensable under 38 C.F.R. § 4.124a, DC 8045 (addressing brain disease due to trauma).  However, in a March 1997 rating decision, the RO increased her disability rating under 38 C.F.R. § 4.144a, DCs 8045 and 8100 (addressing migraine headaches).  Notably, the RO determined that the Veteran complaints of migraine headaches "can not be totally dissociated" from her service-connected TBI.  As such, she has not been granted separate ratings for her residuals of a TBI and her migraine headaches.  Nevertheless, in order to prevent prejudice to the Veteran, the Board will consider whether a rating in excess of 10 percent is warranted under either criteria.  

Neurological Residuals

As noted above, the pre-amended regulations do not allow a rating in excess of 10 percent for residuals of a TBI based on subjective complaints such as headaches, dizziness or insomnia, unless there is a diagnosis of multi-infarct dementia associated with brain trauma.  See also 38 C.F.R. § 4.130, DC 9304 (2008).  Otherwise, a rating in excess of 10 percent under the pre-amended regulations, is warranted only upon a showing of "purely neurological disabilities" such as hyperplegia, epileptiform seizures, facial nerve paralysis or other similar disorders to a degree that is 20 percent disabling or greater.

38 C.F.R. § 4.124a lists a large number of neurological disorders affecting the central nervous system, as well as disorders related to specific nerves.  In this case, the Veteran's disability picture is clouded by her subsequent diagnosis of ALS, which can account for many of the symptoms she has shown.   For example, in November 2005, she was seen for symptoms of progressive dysarthia and mild dysphagia.  In December 2005, she denied diplopia, but did exhibit mild right-side facial droop.   

In July 2008, the Veteran neurological diminishment was predominantly upper motor neuron involvement.  In addition to the symptoms of dysarthia and dysphagia, she was also experiencing spasticity and weakness in her right hand.  In August 2008, she indicated that she had been using a walker in order to ambulate.  In November 2008, she indicated that she eventually used a wheelchair, and also began to exhibit decreased respiratory capacity.  

Most recently, at a VA examination in April 2010, she again complained of speech and swallowing difficulties, and typically uses a motorized wheelchair.  She noted some blurring in her vision, but that her vision had been stable over time.  Sensation and reflexes in the extremities were diminished.  While the examiner did note the number of progressive symptoms the Veteran exhibited related to her ALS, the examiner also noted that "all secondary effects of [the Veteran's] traumatic brain injury have stabilized."  

Overall, the evidence of record indicates that the Veteran has a number of significant neurological disorders.  However, at no time has any treating physician related these disorders to anything other than her ALS, and she has already been service-connected for this disorder, as well as a number of its residual effects.  Therefore, the neurological symptoms she displays have already contemplated when assigning her a rating for her ALS and cannot also be considered as part of her service-connected TBI.  See 38 C.F.R. § 4.14 (2011) (prohibiting an evaluation of the same disability under various diagnoses, a practice known as "pyramiding").  

Moreover, no treating professional has stated that any of the neurological disorders are related to her service-connected TBI.  Obviously, ALS is in itself a neurological disability.  However, neither the Veteran nor any of her treating physicians have indicated that her ALS is a residual of her TBI.  

Finally, the evidence does not indicate that she has ever been diagnosed with multi-infarct dementia.  Thus, although the Veteran exhibits a number of neurological disorders, the evidence does not indicate that any of them are related to her TBI.  Therefore, an increased rating is not warranted based on neurological disorders. 

Migraines

In order to ensure that the claim is considered in a light that is most favorable to the Veteran, the Board also considers whether a rating in excess of 10 percent is warranted based on migraines.  In order to warrant the next-higher rating of 30 percent, the evidence must show characteristic prostrating attacks occurring on an average once a month over the last several months.

The rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims. See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999) (quoting DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). By way of reference, Dorland's Illustrated Medical Dictionary, p. 1554 (31st ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."

Here, an increased rating based on headaches is not warranted based on the evidence of record.  Specifically, at a neurological evaluation in November 2005, she stated that she experiences headaches and neck pain, but nothing consistent or abnormal.  At her VA examination in July 2006, she stated that she developed headaches shortly after her motor vehicle accident, but these headaches had been decreasing in frequency since that time.  In fact, she stated that she experiences only one or two headaches over the past two years, and that they have never been disabling.  

At an evaluation in December 2007, she did not indicate any issues regarding migraine headaches and was not on any medication to treat them.  At another VA examination in September 2007, she stated that her headaches had been under good control, and she has not had any attacks for the past four months.  Although she did describe symptoms such as avoidance of light and sound when she does experience such an episode, she has not indicated that they are "prostrating," and the evidence does not otherwise indicate that they occur on a monthly basis.   

Finally, at her VA examination in April 2010, she characterized her headaches as a "small problem" that occur only once every two to three months and last approximately two days each time.  She describes these headaches as "incapacitating," in that she in unable to perform her usual activities.  It is unclear whether her use of the term "incapacitating" should be construed as "prostrating" as contemplated by the diagnostic code.  However, even if they were, these episodes are not occurring on a monthly basis.  

Overall, the evidence does not indicate that the Veteran experiences prostrating headaches that occur once a month or more.  Therefore, a rating in excess of 10 percent is not warranted on this basis.   

The Board has also noted the Veteran's complaints that her TBI has impaired her cognitive functioning.  For example, in October 2007, she stated that she had concentration and memory problems shortly after her motor vehicle accident in 1987.  However, upon examination, she appeared precisely oriented and evidenced not inability to understand the examination procedures.  Moreover, her memory functioning, visual and spatial orientation and cognitive process appeared functionally intact.  Any cognitive disorder was considered "mild" in nature.  

At her April 2010 VA examination, she stated that she had "mild-to-moderate" problems, and has difficulty with concentration.  She also stated that, despite her advancing age and progressive ALS symptoms, she has not felt any additional cognitive diminishment.  She also stated in July 2011 that her cognitive impairment affects her concentration and memory.  

The Board is aware of how these cognitive impairments, however mild, can impact her daily activities.  In fact, when 38 C.F.R. § 4.124a was amended in 2008, one of the significant changes to this regulation was adding the consideration of cognitive symptoms.   However, the text of this amendment is explicit that claims submitted prior to October 23, 2008 (as is the case here) will be considered under only the preamended criteria, which do not address cognitive symptoms.  Therefore, while the Board is aware of the Veteran's complaints in this regard, they may not be applied to the applicable rating criteria.  Nevertheless, the Veteran is not precluded from submitting a new claim for an increased rating, which would now be considered under the amended regulation.  

With regard to the other statements the Veteran has made regarding her TBI residuals, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of a TBI disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's TBI residuals has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's TBI disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Finally, since the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, the Board has considered whether there is evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In a June 2008 rating decision, the Veteran was granted TDIU, effective April 12, 2008.  An October 2007 statement by the Veteran's employer states that, even though she stopped working by that time, she would remain on active status until April 11, 2008.  Thus, she was technically employed (despite not actually working) until the date she received her TDIU rating.  Therefore, the issue of TDIU is no longer raised for any period on appeal.  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 10 percent for residuals of a TBI, to include migraine headaches, has not been met. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


